      Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


NILAB RAHYAR TOLTON, et al. on behalf of
themselves and all others similarly situated,

               Plaintiffs,

                                                      Civil Action No. 1:19-cv-00945 (RDM)
        v.

JONES DAY, a General Partnership,

               Defendant.



                             DECLARATION OF LORI BOUNDS

       I, Lori Bounds, declare as follows:

       Background

       1.     My name is Lori Bounds. I am over the age of 18 and am otherwise competent to

make this declaration.

       2.     All the statements in this declaration are true and accurate and are based on my

personal knowledge.

       3.     I am the Associate Director of Human Resources of the law firm Jones Day. My

business address is 2727 N Harwood St, Dallas, TX 75201.

       4.     I started working at Jones Day in October 1996, as the Human Resources

Manager for the Firm’s Dallas office. In approximately 2003, I became the Human Resources

Manager, which was a Firmwide position. In January 2018, I became the Associate Director of

Human Resources for the Firm.
       Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 2 of 10




       5.      In the ordinary course of my work, first as Human Resources Manager and later

as Associate Director of Human Resources, I have access to the Firm’s human resources

information systems and regularly utilize the databases for various human resources-related

functions. The database I used most frequently during the 2016-2018 time period was the

Lawson Human Resources application.

       6.      The Lawson Human Resources application stores, among other things, basic

employee information about associates, including class year (i.e., the year the associate

graduated from law school), hire date, termination date, leave dates, practice, office, and pay

information.

       7.      Earlier this year, I accessed Lawson and confirmed the class year, hire date,

termination date, leave dates, practice, office, and pay information for certain current and former

associates. I generated spreadsheets containing this information and I understand that they were

produced in this case before my March 4, 2020 deposition, as JD_02199914; JD_02199907;

JD_02199925; JD_02199913; JD_02199917; JD_02199904; JD_02199920; JD_02199909;

JD_02199910; JD_02199951; JD_02199952; JD_02199908; JD_02199906; JD_02199903;

JD_02199918; and JD_02199912. The reports provide the following information:

         8. Katrina Henderson (JD_02199914)

                 •   Class Year: 2013

                 •   Hire Date: 10/28/2013

                 •   Termination Date: 7/15/2016

                 •   Leave Dates: 7/1/2016 – 7/15/2016

                 •   Practice: Capital Markets

                 •   Office: New York
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 3 of 10




        •    Pay Information: Ms. Henderson’s starting compensation was $160,000, and

             increased from $160,000 to $180,000 on 7/1/2015.

 9.    Saira Draper (JD_02199907)

         •   Class Year: 2011

         •   Hire Date: 10/31/2011

         •   Termination Date: 10/4/2018

         •   Leave Dates: 2/20/2015 – 7/15/2015; 10/2/2017 – 3/4/2018.

         •   Practice: Business & Tort Litigation

         •   Office: Atlanta

         •   Pay Information: Ms. Draper’s starting compensation was $150,000, and

             increased from $150,000 to $155,000 on 7/1/2012, from $155,000 to

             $170,000 on 7/1/2013, from $170,000 to $180,000 on 7/1/2014, from

             $180,000 to $195,000 on 7/1/2015, from $195,000 to $220,000 on 7/1/2016,

             and from $220,000 to $230,000 on 7/1/2017.

 10.   Meredith Williams (JD_02199925)

         •   Class Year: 2013

         •   Hire Date: 10/28/2013

         •   Termination Date: 9/22/2017

         •   Leave Dates: n/a

         •   Practice: Intellectual Property

         •   Office: Irvine

         •   Pay Information: Ms. Williams’ starting compensation was $160,000, and

             increased from $160,000 to $170,000 on 1/1/2015, from $170,000 to
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 4 of 10




               $185,000 on 7/1/2015, from $185,000 to $205,000 on 7/1/2016, and from

               $205,000 to $215,000 on 7/1/2017.
       Male Associate 3
 11.                       (JD_02199913)

           •   Class Year: 2013

           •   Hire Date: 10/7/2013

           •   Termination Date:

           •   Leave Dates:

           •   Practice:

           •   Office: Atlanta
                                 Male Associate 3's
           •   Pay Information:                       starting salary was $150,000, and increased

               from $150,000 to $155,000 on 1/1/2015, from $155,000 to $170,000 on

               7/1/2015, from $170,000 to $210,000 on 7/1/2016, from $210,000 to

               $260,000 on 7/1/2017, and from $260,000 to $300,000 on 7/1/2018.
          Male Associate 4
 12.                             (JD_02199917)

           •   Class Year: 2014

           •   Hire Date: 10/6/2014

           •   Termination Date:

           •   Leave Dates:

           •   Practice:

           •   Office: Atlanta
                                   Male Associate 4's
           •   Pay Information:                            starting compensation was $150,000,

               and increased from $150,000 to 153,000 on 1/1/2016, from $153,000 to

               $190,000 on 7/1/2016, from $190,000 to $210,000 on 7/1/2017, and from

               $210,000 to $250,000 on 7/1/2018.
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 5 of 10



         Male Associate 2
 13.                           (JD_02199904)

             •    Class Year: 2012

             •    Hire Date: 10/2/2012

             •    Termination Date:

             •    Leave Dates:

             •    Practice:

             •    Office: Atlanta
                                     Male Associate 2's
             •    Pay Information:                        starting compensation was $150,000, and

                  increased from $150,000 to $155,000 on 1/1/2014, from $155,000 to

                  $170,000 on 7/1/2014, from $170,000 to $185,000 on 7/1/2015, from

                  $185,000 to $230,000 on 7/1/2016, from $230,000 to $265,000 on 7/1/2017,

                  and from $265,000 to $315,000 on 7/1/2018.
       Male Associate 5
 14.                      (JD_02199920)

              •    Class Year: 2015

              •    Hire Date: 10/19/2015

              •    Termination Date:

              •    Leave Dates:

              •    Practice:

              •    Office: Atlanta
                                     Male Associate 5's
              •    Pay Information:                 ’ starting compensation was $150,000, and

                   increased from $150,000 to $180,000 on 7/1/2016, from $180,000 to

                   $185,000 on 1/1/2017, from $185,000 to $195,000 on 7/1/2017, and from

                   $195,000 to $225,000 on 7/1/2018.
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 6 of 10


       Male Associate 11
 15.                        (JD_02199909)

            •       Class Year: 2013

            •       Hire Date: 10/28/2013

            •       Termination Date:

            •       Leave Dates:

            •       Practice:

            •       Office: Dallas
                                     Male Associate 11's
            •       Pay Information:                       starting compensation was $160,000, and

                    increased from $160,000 to $170,000 on 1/1/2015, from $170,000 to

                    $180,000 on 7/1/2015, and from $180,000 to $185,000 on 7/1/2016.
       Male Associate 8
 16.                            (JD_02199910)

             •      Class Year: 2013

             •      Hire Date: 10/28/2013

             •      Termination Date:

             •      Leave Dates:

             •      Practice:

             •      Office: New York
                                        Male Associate 8's
             •      Pay Information:                         starting compensation was $160,000,

                    and increased from $160,000 to $175,000 on 1/1/2015, from $175,000 to

                    $210,000 on 7/1/2015, from $210,000 to $265,000 on 7/1/2016, and from

                    $265,000 to $350,000 on 7/1/2017.
        Male Associate 6
 17.                             (JD_02199951)

                •    Class Year: 2014

                •    Hire Date: 10/20/2014
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 7 of 10




               •   Termination Date:

               •   Leave Dates:

               •   Practice:

               •   Office: Pittsburgh
                                      Male Associate 6's
               •   Pay Information:                        starting compensation was $145,000,

                   and increased from $145,000 to $150,000 on 1/1/2016, from $150,000 to

                   $170,000 on 7/1/2016, from $170,000 to $175,000 on 7/1/2017, and from

                   $175,000 to $190,000 on 7/1/2018.
    Male Associate 7
 18.                       (JD_02199952)

               •   Class Year: 2013

               •   Hire Date: 10/28/2013

               •   Termination Date:

               •   Leave Dates:

               •   Practice:

               •   Office: San Diego
                                   Male Associate 37's
               •   Pay Information:                  starting compensation was $160,000, and

                   increased from $160,000 to $170,000 on 1/1/2015, from $170,000 to

                   $180,000 on 7/1/2015, and from $180,000 to $190,000 on 7/1/2016.
       Male Associate 10
 19.                        (JD_02199908)

               •   Class Year: 2012

               •   Hire Date: 10/7/2013

               •   Termination Date:

               •   Leave Dates:

               •   Practice:
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 8 of 10




                •   Office: Dallas
                                      Male Associate 10's
                •   Pay Information:                  starting compensation was $160,000, and

                    increased from $160,000 to $170,000 on 1/1/2014, from $170,000 to

                    $185,000 on 7/1/2014, from $185,000 to $205,000 on 7/1/2015, and from

                    $205,000 to $220,000 on 7/1/2016.
         Male Associate 9
 20.                          (JD_02199906)

                •   Class Year: 2013

                •   Hire Date: 10/28/2013

                •   Termination Date:

                •   Leave Dates:

                •   Practice:

                •   Office: Houston; Washington (effective 1/1/2017)
                                       Male Associate 9's
                •   Pay Information:                        starting compensation was $160,000,

                    and increased from $160,000 to $170,000 on 1/1/2015, from $170,000 to

                    $180,000 on 7/1/2015, from $180,000 to $210,000 on 7/1/2016, and from

                    $210,000 to $225,000 on 7/1/2017.
       Male Associate 13
 21.                        (JD_02199903)

                •   Class Year: 2007

                •   Hire Date: 10/1/2007

                •   Termination Date:

                •   Leave Dates:

                •   Practice:

                •   Office: Irvine
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 9 of 10


                                         Male Associate 13's
                •       Pay Information:                  starting compensation was $160,000, and

                        increased from $160,000 to $175,000 on 1/1/2009, from $175,000 to

                        $190,000 on 7/1/2011, and from $190,000 to $205,000 on 7/1/2012.
       Male Associate 15
 22.                          (JD_02199918)

                 •      Class Year: 2009

                 •      Hire Date: 10/26/2009

                 •      Termination Date:

                 •      Leave Dates:

                 •      Practice:

                 •      Office: Irvine
                                           Male Associate 15's
                 •      Pay Information:                         starting compensation was $160,000

                        and remained at that level until his departure from the Firm.
          Male Associate 14
 23.                                 (JD_02199912)

                    •    Class Year: 2009

                    •    Hire Date: 3/18/2013

                    •    Termination Date:

                    •    Leave Dates:

                    •    Practice:

                    •    Office: Irvine
                                           Male Associate 14's
                    •    Pay Information:                        starting compensation was $220,000

                         and increased from $220,000 to $230,000 on 7/1/2013.
Case 1:19-cv-00945-RDM Document 147-2 Filed 08/07/20 Page 10 of 10




   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

   and correct.

   Dated:   1/1 oku)D




                                            10
